UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended:30, June 2013 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 333-158946 SUNGAME CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-8017623 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 3091 West Tompkins Avenue, Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (702) 789-0848 Securities Registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities Registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.001 Par Value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso Nox Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes o No x APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso Noo (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. The number of shares of common stock as ofJune 30, 2013 is 177,650,734 issued. (DOCUMENTS INCORPORATED BY REFERENCE) Sungame Corporation is a voluntary filer and we are not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act, and we have not been subject to such filing requirements for the past 90 days Table of Contents SUNGAME CORPORATION FORM 10Q TABLE OF CONTENTS Page PARTI – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II – OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales Of Equity Securities And Use Of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. (Removed and Reserved) 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 THIS REPORT CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES.SUCH STATEMNTS ARE BASED ON CURRENT EXPECTATIONS, ASSUMPTIONS, ESTIMATES AND PROJECTIONS AOUT THE COMPANY AND ITS INDUSTRY.FORWARD-LOOKING STATEMENTS ARE SUBJECT TO KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS THAT MAY CAUSE ACTUAL RESULTS, LEVELS OF ACTIVITY, PERFORMANCE, ACHIEVEMENTS AND PROSPECTS TO BE MATERIALLY DIFFERENT FROM THOSE EXPRESSED OR IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS.THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE PUBLICLY ANY FORWARD-LOOKING STATEMENTS FOR ANY REASON EVEN IF NEW INFORMATION BECOMES AVAILABLE OR OTHER EVENTS OCCUR IN THE FUTURE. - 2 - Table of Contents PARTI – FINANCIAL INFORMATION Item 1.Financial Statements. SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Balance Sheets June 30, December 31, Unaudited ASSETS: Current Assets: Cash $ $ Inventory - Prepaid Expenses - Total Current Assets Fixed Assets Office Equipment Accumulated Depreciation ) ) Total Fixed Assets Capitalized Software Capitalized Software Accumulated Depreciation ) ) Total Capitalized Software TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY: Current Liabilities: Notes payable $ - Accounts payable Related party advances Other liabilities Total Current Liabilities Stockholders' Deficiency: Preferred Stock, par value $0.001 5,000,000 authorized with none outstanding Common stock subscriptions Common stock, par value, $0.001 300,000,000 authorized with 177,650,734 issued and outstanding Paid in Capital ) ) Accumulated deficit ) ) Total Stockholders' Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ The accompanying notes are an integral part of these financial statements - 3 - Table of Contents SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Statement of Operation October 21, Three months ended Six months ended 2010, (Inception) June 30, June 30, to June 30, Revenue: $ Total Revenue Costs and Expenses: Cost of goods sold Depreciation General & administrative Total Expenses Net Loss From Operations ) Other Income and (Expenses) Interest income 10 Interest expense ) Other income ) ) Net Loss $ ) $ ) $ ) $ ) $ ) Per Share Information Loss per common share $ Weighted average number of shares outstanding The accompanying notes are an integral part of these financial statements - 4 - Table of Contents SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Statement of Cash Flows October 21, 2010 (Inception of Dev. Stage) Six months ended Through June 30, June 30 2013 Cash Flows from Operating Activities $ ) $ ) $ ) Net Loss Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Depreciation and amortization Compensatory stock issuances Stock issued for licensing agreement Inventory ) ) Prepaid expenses ) ) Accounts payable ) Accrued liabilities ) ) Net cash (used for) operating activities ) ) ) Cash Flows from Investing Activities Investment in capitalized software - ) ) Net cash (used for) investing activities - ) ) Cash Flows from Financing Activities Common stock issued Common stock subscriptions Related party advances Payments on related party advances ) ) Notes payable borrowing Payments on notes payable ) ) Net cash provided by financing activities Net Increase In Cash Cash At The Beginning Of The Period Cash At The End Of The Period $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest expense $ $ - $
